NO. 12-14-00152-CR

                              IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

JAMES ANTHONY BARNES,                            §      APPEAL FROM THE 114TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for want of jurisdiction.        Following a guilty plea,
Appellant was convicted of harassment of a public servant and sentenced to imprisonment for
three years.
       In a criminal case, the notice of appeal must be filed within thirty days after sentence is
imposed or within ninety days after that date if a motion for new trial is filed. TEX. R. APP. P.
26.2(a). Appellant’s sentence was imposed on April 26, 2012, and he did not file a motion for
new trial. Therefore, his notice of appeal was due to have been filed no later than May 26, 2012.
However, Appellant did not file his notice of appeal until June 11, 2014. Because Appellant’s
notice of appeal was not filed on or before May 26, 2012, it was untimely, and this court has no
jurisdiction of the appeal.
       On June 13, 2014, this court notified Appellant, pursuant to Texas Rules of Appellate
Procedure 37.2, that his notice of appeal was untimely and there was no timely motion for an
extension of time to file the notice of appeal. See TEX. R. APP. P. 26.2(a)(1), 26.3. Appellant
was further informed that the appeal would be dismissed unless, on or before June 23, 2014, the
information in this appeal was amended to show the jurisdiction of this court. That deadline has
passed, and Appellant has not shown the jurisdiction of this court.
         Because this court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want
of jurisdiction. See TEX. R. APP. P. 42.3(a).
Opinion delivered June 25, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JUNE 25, 2014


                                         NO. 12-14-00152-CR


                                  JAMES ANTHONY BARNES,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                Appeal from the 114th District Court
                        of Smith County, Texas (Tr.Ct.No. 114-0207-12)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.